Title: To George Washington from Colonel Josias Carvil Hall, 3 November 1778
From: Hall, Josias Carvil
To: Washington, George


  
    Sir
    Fish-Kills [N.Y.] Novr 3d 1778
  
Agreable to your Excellencys Instructions I have sent a Return of the Draughts inlisted in the 2d Brig: of Maryld.
None of the Regts have recruited any but the 4th and they only two since they received the Money.
In recruiting we are confined to our respective Regts & the 4th have no more Draughts worth the Bounty. I have the Honor to be with the greatest Respect Your Excellencys very H’ble Servt

  Jo. Carvil Hall

